 1   Steven D. Kramar (SBN 53917)
     SDKramar@KramarMadnick.com
 2   H. Mark Madnick (SBN 228126)
     HMMadnick@KramarMadnick.com
 3   KRAMAR MADNICK, LLP
     16133 Ventura Boulevard, Suite 585
 4   Encino, CA 91436-2405
     Telephone: (818) 380-3500
 5   Facsimile: (818) 380-3505

 6   Michael J. Collins (Admitted Pro Hac Vice)
     Peter Bach-y-Rita (SBN 267442)*
 7   BREWER ATTORNEYS & COUNSELORS
     1717 Main Street, Suite 5900
 8   Dallas, TX 75201
     Telephone: (214) 653-4000
 9   Facsimile: (214) 653-1015
     *Admitted in California only
10
     Attorneys for Plaintiffs MICHAEL WATKINS AND
11   WATKINS PRODUCTIONS, INC.
12
                        UNITED STATES DISTRICT COURT
13
                      CENTRAL DISTRICT OF CALIFORNIA
14
15   MICHAEL WATKINS; WATKINS                   Case No. 2:19-CV-05821-PSG-MAA
16   PRODUCTIONS, INC.,                         Judge: The Hon. Philip S. Gutierrez
17                Plaintiffs,
18       vs.                                    [PROPOSED] STIPULATED
19   WOODRIDGE PRODUCTIONS,                     PROTECTIVE ORDER

20   INC., a California Corporation; SONY
     PICTURES ENTERTAINMENT,                    [Discovery matter referred to
21   INC., a Delaware Corporation;              Magistrate Judge Maria A. Audero]

22   LAURA BENSON, an individual;
     WILLIAM ROE, an individual;
23   JORDAN FEINER, an individual, and
24   DOES 1 through 60, inclusive,

25                Defendants.

26
27
28

                                            1
                                STIPULATED PROTECTIVE ORDER
 1   1.    PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Stipulated Protective Order does not confer blanket protections on all disclosures or
 8   responses to discovery and that the protection it affords from public disclosure and
 9   use extends only to the limited information or items that are entitled to confidential
10   treatment under the applicable legal principles. The parties further acknowledge, as
11   set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle
12   them to file confidential information under seal; Local Rule 79-5 sets forth the
13   procedures that must be followed and the standards that will be applied when a
14   party seeks permission from the Court to file material under seal. Discovery in this
15   action is likely to involve production of confidential, proprietary, or private
16   information for which special protection from public disclosure and from use for
17   any purpose other than prosecuting this litigation may be warranted.
18
19   2.    GOOD CAUSE STATEMENT
20         This action is likely to involve trade secrets, confidential business
21   information and private and personal documents, including private information
22   regarding Plaintiffs’ income and taxes, for which special protection from public
23   disclosure and from use for any purpose other than prosecution of this action is
24   warranted. Such confidential and proprietary materials and information consist of,
25   among other things, confidential business or financial information, information
26   regarding confidential business practices, information otherwise generally
27   unavailable to the public, or which may be privileged or otherwise protected from
28   disclosure under state or federal statutes, court rules, case decisions, or common

                                                2
                                 STIPULATED PROTECTIVE ORDER
 1   law. Accordingly, to expedite the flow of information, to facilitate the prompt
 2   resolution of disputes over confidentiality of discovery materials, to adequately
 3   protect information the parties are entitled to keep confidential, to ensure that the
 4   parties are permitted reasonable necessary uses of such material in preparation for
 5   and in the conduct of trial, to address their handling at the end of the litigation, and
 6   to serve the ends of justice, a protective order for such information is justified in
 7   this matter. It is the intent of the parties that information will not be designated as
 8   confidential for tactical reasons and that nothing be so designated without a good
 9   faith belief that it has been maintained in a confidential, non-public manner, and
10   there is good cause why it should not be part of the public record of this case.
11
12   3.    DEFINITIONS
13         3.1.   Action: Michael Watkins and Watkins Productions, Inc. v. Woodridge
14                Productions, Inc., Sony Pictures Entertainment, Inc., Laura Benson,
15                William Roe, Jordan Feiner, and Does 1 through 60, Case Number
16                2:19-cv-05821-PSG-MAA.
17         3.2.   Challenging Party: A Party or Nonparty that challenges the
18                designation of information or items under this Stipulated Protective
19                Order.
20         3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
21                how it is generated, stored or maintained) or tangible things that
22                qualify for protection under Federal Rule of Civil Procedure 26(c), and
23                as specified above in the Good Cause Statement.
24         3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well
25                as their support staff).
26         3.5.   Designating Party: A Party or Nonparty that designates information or
27                items that it produces in disclosures or in responses to discovery as
28                “CONFIDENTIAL.”

                                                 3
                                 STIPULATED PROTECTIVE ORDER
 1   3.6.   Disclosure or Discovery Material: All items or information, regardless
 2          of the medium or manner in which it is generated, stored, or
 3          maintained (including, among other things, testimony, transcripts, and
 4          tangible things), that is produced or generated in disclosures or
 5          responses to discovery in this matter.
 6   3.7.   Expert: A person with specialized knowledge or experience in a
 7          matter pertinent to the litigation who has been retained by a Party or its
 8          counsel to serve as an expert witness or as a consultant in this Action.
 9   3.8.   In-House Counsel: Attorneys who are employees of a party to this
10          Action. In-House Counsel does not include Outside Counsel of
11          Record or any other outside counsel.
12   3.9.   Nonparty: Any natural person, partnership, corporation, association,
13          or other legal entity not named as a Party to this action.
14   3.10. Outside Counsel of Record: Attorneys who are not employees of a
15          party to this Action but are retained to represent or advise a party to
16          this Action and have appeared in this Action on behalf of that party or
17          are affiliated with a law firm which has appeared on behalf of that
18          party, and includes support staff.
19   3.11. Party: Any party to this Action, including all of its officers, directors,
20          employees, consultants, retained experts, In-House Counsel, and
21          Outside Counsel of Record (and their support staffs).
22   3.12. Producing Party: A Party or Nonparty that produces Disclosure or
23          Discovery Material in this Action.
24   3.13. Professional Vendors: Persons or entities that provide litigation
25          support services (e.g., photocopying, videotaping, translating,
26          preparing exhibits or demonstrations, and organizing, storing, or
27          retrieving data in any form or medium) and their employees and
28          subcontractors.

                                          4
                          STIPULATED PROTECTIVE ORDER
 1          3.14. Protected Material: Any Disclosure or Discovery Material that is
 2                 designated as “CONFIDENTIAL.”
 3          3.15. Receiving Party: A Party that receives Disclosure or Discovery
 4                 Material from a Producing Party.
 5   4.     SCOPE
 6          The protections conferred by this Stipulated Protective Order cover not only
 7   Protected Material, but also (1) any information copied or extracted from Protected
 8   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
 9   and (3) any testimony, conversations, or presentations by Parties or their Counsel
10   that might reveal Protected Material.
11          Any use of Protected Material at trial shall be governed by the orders of the
12   trial judge. This Stipulated Protective Order does not govern the use of Protected
13   Material at trial.
14
15   5.     DURATION
16          Even after final disposition of this litigation, the confidentiality obligations
17   imposed by this Stipulated Protective Order shall remain in effect until a
18   Designating Party agrees otherwise in writing or a court order otherwise directs.
19   Final disposition shall be deemed to be the later of (1) dismissal of all claims and
20   defenses in this Action, with or without prejudice; and (2) final judgment herein
21   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
22   reviews of this Action, including the time limits for filing any motions or
23   applications for extension of time pursuant to applicable law.
24
25   6.     DESIGNATING PROTECTED MATERIAL
26          6.1.   Exercise of Restraint and Care in Designating Material for Protection.
27                        Each Party or Nonparty that designates information or items for
28                 protection under this Stipulated Protective Order must take care to

                                                 5
                                 STIPULATED PROTECTIVE ORDER
 1          limit any such designation to specific material that qualifies under the
 2          appropriate standards. The Designating Party must designate for
 3          protection only those parts of material, documents, items, or oral or
 4          written communications that qualify so that other portions of the
 5          material, documents, items, or communications for which protection is
 6          not warranted are not swept unjustifiably within the ambit of this
 7          Stipulated Protective Order.
 8                Mass, indiscriminate, or routinized designations are prohibited.
 9          Designations that are shown to be clearly unjustified or that have been
10          made for an improper purpose (e.g., to unnecessarily encumber the
11          case development process or to impose unnecessary expenses and
12          burdens on other parties) may expose the Designating Party to
13          sanctions.
14   6.2.   Manner and Timing of Designations.
15                Except as otherwise provided in this Stipulated Protective Order
16          (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
17          Disclosure or Discovery Material that qualifies for protection under
18          this Stipulated Protective Order must be clearly so designated before
19          the material is disclosed or produced. Designation in conformity with
20          this Stipulated Protective Order requires the following:
21          (a)   For information in documentary form (e.g., paper or electronic
22                documents, but excluding transcripts of depositions or other
23                pretrial or trial proceedings), that the Producing Party affix at a
24                minimum, the legend “CONFIDENTIAL” to each page that
25                contains protected material. If only a portion or portions of the
26                material on a page qualifies for protection, the Producing Party
27                also must clearly identify the protected portion(s) (e.g., by
28                making appropriate markings in the margins).

                                           6
                          STIPULATED PROTECTIVE ORDER
 1                A Party or Nonparty that makes original documents
 2         available for inspection need not designate them for protection
 3         until after the inspecting Party has indicated which documents it
 4         would like copied and produced. During the inspection and
 5         before the designation, all of the material made available for
 6         inspection shall be deemed “CONFIDENTIAL.” After the
 7         inspecting Party has identified the documents it wants copied
 8         and produced, the Producing Party must determine which
 9         documents, or portions thereof, qualify for protection under this
10         Stipulated Protective Order. Then, before producing the
11         specified documents, the Producing Party must affix the legend
12         “CONFIDENTIAL” to each page that contains Protected
13         Material. If only a portion or portions of the material on a page
14         qualifies for protection, the Producing Party also must clearly
15         identify the protected portion(s) (e.g., by making appropriate
16         markings in the margins).
17   (b)   For testimony given in depositions, that the Designating Party
18         identify the Disclosure or Discovery Material on the record,
19         before the close of the deposition, all protected testimony or by
20         sending a letter to all Outside Counsel of Record and to the
21         deposition reporter designating by page and line any portions of
22         the transcript to be so restricted, or the entire transcript if
23         applicable, within thirty (30) days after receiving the deposition
24         transcript and specifying the level of protection being asserted..
25   (c)   For information produced in nondocumentary form, and for any
26         other tangible items, that the Producing Party affix in a
27         prominent place on the exterior of the container or containers in
28         which the information is stored the legend “CONFIDENTIAL.”

                                   7
                   STIPULATED PROTECTIVE ORDER
 1                      If only a portion or portions of the information warrants
 2                      protection, the Producing Party, to the extent practicable, shall
 3                      identify the protected portion(s).
 4         6.3.   Inadvertent Failure to Designate.
 5                      If timely corrected, an inadvertent failure to designate qualified
 6                information or items does not, standing alone, waive the Designating
 7                Party’s right to secure protection under this Stipulated Protective Order
 8                for such material. Upon timely correction of a designation, the
 9                Receiving Party must make reasonable efforts to assure that the
10                material is treated in accordance with the provisions of this Stipulated
11                Protective Order.
12
13   7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
14         7.1.   Timing of Challenges.
15                      Any Party or Nonparty may challenge a designation of
16                confidentiality at any time that is consistent with the Court’s
17                Scheduling Order.
18         7.2.   Meet and Confer.
19                      The Challenging Party shall initiate the dispute resolution
20                process, which shall comply with Local Rule 37.1 et seq., and with
21                Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
22                Conference for Discovery Disputes”).1
23         7.3.   Burden of Persuasion.
24                      The burden of persuasion in any such challenge proceeding shall
25                be on the Designating Party. Frivolous challenges, and those made for
26                an improper purpose (e.g., to harass or impose unnecessary expenses
27
     1
28    Judge Audero’s Procedures are available at
     https://www.cacd.uscourts.gov/honorable-maria-audero.
                                               8
                                STIPULATED PROTECTIVE ORDER
 1               and burdens on other parties) may expose the Challenging Party to
 2               sanctions. Unless the Designating Party has waived or withdrawn the
 3               confidentiality designation, all parties shall continue to afford the
 4               material in question the level of protection to which it is entitled under
 5               the Producing Party’s designation until the Court rules on the
 6               challenge.
 7   8.   ACCESS TO AND USE OF PROTECTED MATERIALS
 8        8.1.   Basic Principles.
 9                     A Receiving Party may use Protected Material that is disclosed
10               or produced by another Party or by a Nonparty in connection with this
11               Action only for prosecuting, defending, or attempting to settle this
12               Action. Such Protected Material may be disclosed only to the
13               categories of persons and under the conditions described in this
14               Stipulated Protective Order. When the Action reaches a final
15               disposition, a Receiving Party must comply with the provisions of
16               Section 14 below.
17                     Protected Material must be stored and maintained by a
18               Receiving Party at a location and in a secure manner that ensures that
19               access is limited to the persons authorized under this Stipulated
20               Protective Order.
21        8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
22                     Unless otherwise ordered by the Court or permitted in writing
23               by the Designating Party, a Receiving Party may disclose any
24               information or item designated “CONFIDENTIAL” only to:
25               (a)   The Receiving Party’s Outside Counsel of Record, as well as
26                     employees of said Outside Counsel of Record to whom it is
27                     reasonably necessary to disclose the information for this Action;
28

                                               9
                               STIPULATED PROTECTIVE ORDER
 1   (b)   The officers, directors, and employees (including In-House
 2         Counsel) of the Receiving Party to whom disclosure is
 3         reasonably necessary for this Action;
 4   (c)   Experts of the Receiving Party to whom disclosure is reasonably
 5         necessary for this Action and who have signed the
 6         “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7   (d)   The Court and its personnel;
 8   (e)   Court reporters and their staff;
 9   (f)   Professional jury or trial consultants, mock jurors, and
10         Professional Vendors to whom disclosure is reasonably
11         necessary or this Action and who have signed the
12         “Acknowledgment and Agreement to be Bound” (Exhibit A);
13   (g)   The author or recipient of a document containing the
14         information or a custodian or other person who otherwise
15         possessed or knew the information;
16   (h)   During their depositions, witnesses, and attorneys for witnesses,
17         in the Action to whom disclosure is reasonably necessary
18         provided: (i) the deposing party requests that the witness sign
19         the “Acknowledgment and Agreement to Be Bound” (Exhibit
20         A); and (ii) the witness will not be permitted to keep any
21         confidential information unless they sign the “Acknowledgment
22         and Agreement to Be Bound,” unless otherwise agreed by the
23         Designating Party or ordered by the Court. Pages of transcribed
24         deposition testimony or exhibits to depositions that reveal
25         Protected Material may be separately bound by the court
26         reporter and may not be disclosed to anyone except as permitted
27         under this Stipulated Protective Order; and
28

                                 10
                  STIPULATED PROTECTIVE ORDER
 1                (i)    Any mediator or settlement officer, and their supporting
 2                       personnel, mutually agreed upon by any of the parties engaged
 3                       in settlement discussions.
 4
 5   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
 6         PRODUCED IN OTHER LITIGATION
 7         If a Party is served with a subpoena or a court order issued in other litigation
 8   that compels disclosure of any information or items designated in this Action as
 9   “CONFIDENTIAL,” that Party must:
10         (a)    Promptly notify in writing the Designating Party. Such notification
11                shall include a copy of the subpoena or court order;
12         (b)    Promptly notify in writing the party who caused the subpoena or order
13                to issue in the other litigation that some or all of the material covered
14                by the subpoena or order is subject to this Stipulated Protective Order.
15                Such notification shall include a copy of this Stipulated Protective
16                Order; and
17         (c)    Cooperate with respect to all reasonable procedures sought to be
18                pursued by the Designating Party whose Protected Material may be
19                affected.
20         If the Designating Party timely seeks a protective order, the Party served with
21   the subpoena or court order shall not produce any information designated in this
22   action as “CONFIDENTIAL” before a determination by the Court from which the
23   subpoena or order issued, unless the Party has obtained the Designating Party’s
24   permission. The Designating Party shall bear the burden and expense of seeking
25   protection in that court of its confidential material and nothing in these provisions
26   should be construed as authorizing or encouraging a Receiving Party in this Action
27   to disobey a lawful directive from another court.
28

                                               11
                                STIPULATED PROTECTIVE ORDER
 1   10.   A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2         PRODUCED IN THIS LITIGATION
 3         10.1. Application.
 4                        The terms of this Stipulated Protective Order are applicable to
 5               information produced by a Nonparty in this Action and designated as
 6               “CONFIDENTIAL.” Such information produced by Nonparties in
 7               connection with this litigation is protected by the remedies and relief
 8               provided by this Stipulated Protective Order. Nothing in these
 9               provisions should be construed as prohibiting a Nonparty from seeking
10               additional protections.
11         10.2. Notification.
12                        In the event that a Party is required, by a valid discovery
13               request, to produce a Nonparty’s confidential information in its
14               possession, and the Party is subject to an agreement with the Nonparty
15               not to produce the Nonparty’s confidential information, then the Party
16               shall:
17               (a)      Promptly notify in writing the Requesting Party and the
18                        Nonparty that some or all of the information requested is subject
19                        to a confidentiality agreement with a Nonparty;
20               (b)      Promptly provide the Nonparty with a copy of the Stipulated
21                        Protective Order in this Action, the relevant discovery
22                        request(s), and a reasonably specific description of the
23                        information requested; and
24               (c)      Make the information requested available for inspection by the
25                        Nonparty, if requested.
26         10.3. Conditions of Production.
27                        If the Nonparty fails to seek a protective order from this Court
28               within fourteen (14) days after receiving the notice and accompanying

                                                12
                                 STIPULATED PROTECTIVE ORDER
 1                information, the Receiving Party may produce the Nonparty’s
 2                confidential information responsive to the discovery request. If the
 3                Nonparty timely seeks a protective order, the Receiving Party shall not
 4                produce any information in its possession or control that is subject to
 5                the confidentiality agreement with the Nonparty before a
 6                determination by the Court. Absent a court order to the contrary, the
 7                Nonparty shall bear the burden and expense of seeking protection in
 8                this Court of its Protected Material.
 9
10   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
12   Protected Material to any person or in any circumstance not authorized under this
13   Stipulated Protective Order, the Receiving Party immediately must (1) notify in
14   writing the Designating Party of the unauthorized disclosures, (2) use its best
15   efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
16   person or persons to whom unauthorized disclosures were made of all the terms of
17   this Stipulated Protective Order, and (4) request such person or persons to execute
18   the “Acknowledgment and Agreement to be Bound” (Exhibit A).
19
20   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21         PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other
24   protection, the obligations of the Receiving Parties are those set forth in Federal
25   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
26   whatever procedure may be established in an e-discovery order that provides for
27   production without prior privilege review. Pursuant to Federal Rule of Evidence
28   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure

                                               13
                                STIPULATED PROTECTIVE ORDER
 1   of a communication or information covered by the attorney-client privilege or work
 2   product protection, the parties may incorporate their agreement in the Stipulated
 3   Protective Order submitted to the Court.
 4
 5   13.   MISCELLANEOUS
 6         13.1. Right to Further Relief.
 7                      Nothing in this Stipulated Protective Order abridges the right of
 8               any person to seek its modification by the Court in the future.
 9         13.2. Right to Assert Other Objections.
10                      By stipulating to the entry of this Stipulated Protective Order, no
11               Party waives any right it otherwise would have to object to disclosing
12               or producing any information or item on any ground not addressed in
13               this Stipulated Protective Order. Similarly, no Party waives any right
14               to object on any ground to use in evidence of any of the material
15               covered by this Stipulated Protective Order.
16         13.3. Filing Protected Material.
17                      A Party that seeks to file under seal any Protected Material must
18               comply with Local Rule 79-5. Protected Material may only be filed
19               under seal pursuant to a court order authorizing the sealing of the
20               specific Protected Material at issue. If a Party's request to file
21               Protected Material under seal is denied by the Court, then the
22               Receiving Party may file the information in the public record unless
23               otherwise instructed by the Court.
24
25   14.   FINAL DISPOSITION
26         After the final disposition of this Action, within sixty (60) days of a written
27   request by the Designating Party, each Receiving Party must return all Protected
28   Material to the Producing Party or destroy such material. As used in this

                                                14
                                STIPULATED PROTECTIVE ORDER
 1   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 2   summaries, and any other format reproducing or capturing any of the Protected
 3   Material. Whether the Protected Material is returned or destroyed, the Receiving
 4   Party must submit a written certification to the Producing Party (and, if not the
 5   same person or entity, to the Designating Party) by the 60-day deadline that
 6   (1) identifies (by category, where appropriate) all the Protected Material that was
 7   returned or destroyed and (2) affirms that the Receiving Party has not retained any
 8   copies, abstracts, compilations, summaries or any other format reproducing or
 9   capturing any of the Protected Material. Notwithstanding this provision, Counsel is
10   entitled to retain an archival copy of all pleadings; motion papers; trial, deposition,
11   and hearing transcripts; legal memoranda; correspondence; deposition and trial
12   exhibits; expert reports; attorney work product; and consultant and expert work
13   product, even if such materials contain Protected Material. Any such archival
14   copies that contain or constitute Protected Material remain subject to this Stipulated
15   Protective Order as set forth in Section 5.
16
17   15.   VIOLATION
18         Any violation of this Stipulated Order may be punished by any and all
19   appropriate measures including, without limitation, contempt proceedings and/or
20   monetary sanctions.
21
22   ///
23   ///
24   ///
25
26
27
28

                                               15
                                 STIPULATED PROTECTIVE ORDER
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2
 3   DATED: December 11, 2020    Respectfully submitted,
 4                               MITCHELL SILBERBERG & KNUPP LLP
                                 MARK A. WASSERMAN
 5
                                 IRINA CONSTANTIN
 6
 7
                                 By: /s/ Mark A. Wasserman
 8                                  Mark A. Wasserman
 9                                  Attorneys for Defendants
                                    WOODRIDGE PRODUCTIONS, INC.,
10                                  SONY PICTURES ENTERTAINMENT INC.
11                                  WILLIAM ROE, LAURA BENSON AND
                                    JORDAN FEINER
12
13
14   DATED: December 11, 2020    BREWER, ATTORNEYS & COUNSELORS
15                               MICHAEL J. COLLINS
                                 PETER BACH-Y-RITA
16
17
                                 By: /s/ Michael J. Collins
18                                  Michael J. Collins
19                                  Peter Bach-y-Rita
                                    Attorneys for Plaintiffs
20                                  MICHAEL WATKINS and WATKINS
21                                  PRODUCTIONS, INC.
22
23   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
24
                                                           /s/
25   Dated: December 14, 2020
                                            Maria A. Audero
26                                          United States Magistrate Judge
27
28

                                       16
                           STIPULATED PROTECTIVE ORDER
 1                                         EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,                                [full name], of
 4                         [address], declare under penalty of perjury that I have read in its
 5   entirety and understand the Stipulated Protective Order that was issued by the
 6   United States District Court for the Central District of California on
 7   [date] in the case of Michael Watkins and Watkins Productions, Inc. v. Woodridge
 8   Productions, Inc., Sony Pictures Entertainment, Inc., Laura Benson, William Roe,
 9   Jordan Feiner, and Does 1 through 60, Case Number 2:19-cv-05821-PSG-MAA. I
10   agree to comply with and to be bound by all the terms of this Stipulated Protective
11   Order, and I understand and acknowledge that failure to so comply could expose
12   me to sanctions and punishment in the nature of contempt. I solemnly promise that
13   I will not disclose in any manner any information or item that is subject to this
14   Stipulated Protective Order to any person or entity except in strict compliance with
15   the provisions of this Stipulated Protective Order.
16           I further agree to submit to the jurisdiction of the United States District Court
17   for the Central District of California for the purpose of enforcing the terms of this
18   Stipulated Protective Order, even if such enforcement proceedings occur after
19   termination of this action. I hereby appoint                               [full name]
20   of                                                     [address and telephone number]
21   as my California agent for service of process in connection with this action or any
22   proceedings related to enforcement of this Stipulated Protective Order.
23
24   Signature:
25   Printed Name:
26   Date:
27   City and State Where Sworn and Signed:
28

                                                 17
                                  STIPULATED PROTECTIVE ORDER
 1                                   PROOF OF SERVICE
 2                    Watkins v. Sony Pictures Entertainment, etc., et al.,
 3
 4         I, Sherri Nemick, of full age, hereby certifies:
 5   1.    I am a resident of Los Angeles County, State of California, over the age of
 6   eighteen years, and not a party to this action.
 7   2.    On December 11, 2020, I served Stipulated Protective Order upon the
 8   following:
 9
10   VIA EMAIL
11   Mark A. Wasserman, Esq.
12   MITCHELL SILBERBERG & KNUPP LLP
13   2049 Century Park East, 18th Floor
14   Los Angeles, California 90067-3120
15   maw@msk.com
16
17         I hereby certify that the foregoing statements made by me are true. I am
18   aware that if any of the foregoing statements made by me are willfully false, I am
19   subject to punishment.
20
21   DATED: December 11, 2020
22                                                         /s/
23                                                     SHERRI NEMICK
24
25
26
27
28

                                               18
                                 STIPULATED PROTECTIVE ORDER
